     Case 2:19-cv-02013-WBS-EFB Document 18 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILLY LEE EAKINS,                                 No. 2:19-cv-2013-WBS-EFB P
12                         Plaintiff,
13            v.                                        ORDER
14    RALPH DIAZ, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his objections to the June 15, 2020

19   findings and recommendations.

20           Plaintiff’s request (ECF No. 17) is granted and plaintiff has 30 days from the date this

21   order is served to file his objections.

22           So ordered.

23   Dated: July 1, 2020.

24

25

26

27

28
